DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claims 1, 3-4 and 6-17 are allowed. 
Claim 1 recites “A composition comprising: a microporous polymer having a plurality of void spaces with a porosity from at least 5% (v/v) to 50% (v/v), wherein the microporous polymer comprises a polymer of intrinsic microporosity; and an inorganic component comprising a halide containing salt occupying the void spaces, wherein the inorganic component is present in at least 5% (w/w), wherein the composition is ionically conductive”. 
The closest prior art Hatta et al. (US 20160285064) discloses  a separator including a substrate formed from a porous film , a surface layer including a high porosity layer (composition comprising a microporous polymer (resin)) is a porous layer formed on at least one surface of the substrate . Hatta further discloses the convexities (void spaces)  of the high-porosity layer may be formed in an integral form and the concavities formed from pores, the high-porosity layer has a porosity ranging from about 25 to 83%. Hatta further discloses the convexities of the high-porosity layer are composed of solid particles, such as LiF (inorganic component comprising a halide salt).  However,  Hatta, alone, or in combination, do not teach or suggest modification to where the microporous polymer comprises a polymer of intrinsic microporosity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/NIARA TRANT/Examiner, Art Unit 1722